—Determination unanimously confirmed without costs and petition dismissed. Memorandum: In this CPLR article 78 proceeding, petitioner challenges a prison disciplinary determination finding him guilty of various inmate rule violations and imposing a penalty of 90 days in the Special Housing Unit with a concomitant loss of good time and privileges. Petitioner challenges the determination on the ground that respondents failed to serve petitioner with a written statement of the evidence relied upon in reaching the determination and the reasons for the penalty imposed, in violation of due process and 7 NYCRR 254.7 (a) (5).
Because the petition does not raise a substantial evidence question, the proceeding was improperly transferred to us pursuant to CPLR 7804 (g). Nevertheless, we decide the matter in the interest of judicial economy (see, Matter of Moulden v Coughlin, 210 AD2d 997).
Addressing the merits, we conclude that the Hearing Officer *1192provided petitioner with a written statement of disposition, as required by due process and the regulation (see, Matter of Wolff v McDonnell, 418 US 539, 563-565; Matter of Laureano v Kuhlmann, 75 NY2d 141, 146). The completed form attached to the answer sets forth the evidence relied upon by the Hearing Officer and the reasons for the penalties imposed (see, Matter of Bernacet v Coughlin, 145 AD2d 802, 804, lv denied 74 NY2d 603; Matter of Jackson v Coughlin, 129 AD2d 639, 641). There is no support for petitioner’s contention that the form is a forgery. (CPLR art 78 Proceeding Transferred by Order of Supreme Court, Erie County, Fahey, J.) Present — Denman, P. J., Hayes, Pigott, Jr., Callahan and Fallon, JJ.